Edward S. Antar*                                                                               Of Counsel
Solomon E. Antar                                                                               Leopold Gross
*Admitted to practice
in New York & New Jersey



        January 16, 2020

        Hon. Roanne L. Mann
        United States District Judge
        United States Court House
        225 Cadman Plaza East
        Brooklyn, NY 11201

        Re: Triplenet Pricing, Inc., v. Monster, Inc.
            USDC, EDNY, Case No.: 1:19-cv-05805-LDH-RLM

        Dear Judge Mann:

        Attached, please find a letter sent to Monster, Inc. on December 26, 2019 in an effort to avoid
        any proceedings against the defendant in default.

        I have very rarely rushed to enter a default against a party and, least, serve another notice to
        allow for additional time before proceeding any further.

        I respectfully request that the court allow the defendant this additional time in which to appear
        since a quick resolution of the matter would be more desirable than a lengthy lawsuit.

        Respectfully submitted,

        ______/s/_____________________
        SOLOMON E. ANTAR


        a/
